Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Raymond R. Tabandeh (Reg. No. 43,945) on November 23, 2021.
The application has been amended as follows:
IN THE CLAIMS
Claim 19 is amended as presented below:
19. (Currently Amended) A cooperation system comprising a mobile terminal and an in-vehicle apparatus coupled according to a plurality of cooperation schemes by using one or more physical couplings, 
wherein the mobile terminal includes: 
a memory for storing an application that outputs an audio signal and an image signal as output data; 
a controller that determines a selected cooperation scheme to be used for transmission of the output data, based on a current cooperation scheme that is currently functioning; and 

the in-vehicle apparatus includes: 
a transmission protocol controller that receives the output data from the library by using the selected cooperation scheme; and 
an output device that reproduces the output data received by the transmission protocol controller, wherein
the output data includes a notification that causes a user who uses at least one of an audio and an image to pay attention,
in the summarized information, the cooperation scheme to be used for transmission of the notification is further stated,
in the priority information, a degree of priority in use for transmission of the notification is further set on each of the cooperation schemes, and
the mobile terminal further determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of the notification by referring to the priority information, and updates the summarized information.
Reasons for Allowance
Claims 3 and 9 are canceled.
Claims 1-2, 4-8 and 10-19 are allowed (renumbered as claims 1-17).
The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, 13 and 19 are allowed. The reasons for allowance are clear on the record and in view of Applicant’s amendments and remarks (please see pages 12-14) filed on 11/10//2021. 
	Regarding claim 1, In addition to Applicant’s amendments and remarks filed on stores summarized information for which the selected cooperation scheme to be used for transmission of each of the audio signal and the image signal included in the output data is stated, and priority information in which a degree of priority in use for transmission of each of the audio signal, and the image signal included in the output data is set on each of the cooperation schemes, in the memory, wherein the summarized information includes a combination of a cooperation scheme and a physical coupling to be used for transmission, and wherein the summarized information and the priority information are different from each other;
	determines the current cooperation scheme that is currently functioning, determines the selected cooperation scheme to be used for transmission of each of the audio signal and the image signal by referring to the priority information stored in the memory based on the current cooperation scheme, and updates the summarized information stored in the memory based on the selected cooperation scheme determined to be used for transmission; and
	determines the selected cooperation scheme to be used for transmission of the output data by referring to the updated summarized information.”, in conjunction with other claim elements as recited in claim 1.
	Regarding claim 7, In addition to Applicant’s amendments and remarks filed on 11/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…storing summarized information for which the cooperation scheme to be used for transmission of each of the audio signal and the image signal included in the output data is stated, and priority information in which a degree of priority in use for transmission of each of the audio signal and the image signal included in the output data is set on each of the cooperation schemes, in a memory in the mobile device, wherein the summarized information includes a combination of a cooperation scheme and a physical coupling to be used for transmission, and wherein the summarized information and the priority information are different from each other;
	determining the cooperation scheme that is operatively functioning, determining the cooperation scheme to be used for transmission of each of the audio signal and the image signal by referring to the priority information stored in the storage section based on the cooperation scheme determined as operatively functioning, and updating the summarized information stored in the storage section based on the cooperation scheme determined to be used for transmission; and
	determining the cooperation scheme to be used for transmission of the output data by referring to the summarized information updated by the summarized information update section.”, in conjunction with other claim elements as recited in claim 7.
	Regarding claim 13, In addition to Applicant’s amendments and remarks filed on 11/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…storing summarized information for which the cooperation scheme to be used for transmission of each of the audio signal and the image signal included in the output data is stated, and priority information in which a degree of priority in use for transmission of each of the audio signal and the image signal included in the output data is set on each of the cooperation schemes, in a memory in the mobile device, wherein the summarized information includes a combination of a cooperation scheme and a physical coupling to be used for transmission, and wherein the summarized information and the priority information are different from each other;
	determining the cooperation scheme that is operatively functioning, determining the cooperation scheme to be used for transmission of each of the audio signal and the image signal by referring to the priority information stored in the storage section based on the cooperation scheme determined as operatively functioning, and updating the summarized information stored in the storage section based on the cooperation scheme determined to be used for transmission; and
	determining the cooperation scheme to be used for transmission of the output data by referring to the summarized information updated by the summarized information update section.”, in conjunction with other claim elements as recited in claim 13. 
	Regarding claim 19, In addition to Applicant’s amendments and remarks filed on 11/10/2021, the closest prior art, either alone or in combination, fail to anticipate or render obvious the uniquely distinct features of “…a controller that determines a selected cooperation scheme to be used for transmission of the output data, based on a current cooperation scheme that is currently functioning; and 
	a library stored in the memory that transmits the output data to the in-vehicle apparatus by using the selected cooperation scheme determined by the controller, and the in-vehicle apparatus includes: 
	a transmission protocol controller that receives the output data from the library by using the selected cooperation scheme; and 
	an output device that reproduces the output data received by the transmission protocol controller, wherein 
	the output data includes a notification that causes a user who uses at least one of an audio and an image to pay attention, 
	in the summarized information, the cooperation scheme to be used for transmission of the notification is further stated,
	in the priority information, a degree of priority in use for transmission of the notification is further set on each of the cooperation schemes, and
	the mobile terminal further determines the cooperation scheme that is operatively functioning, determines the cooperation scheme to be used for transmission of the notification by referring to the priority information, and updates the summarized information.”, in conjunction with other claim elements as recited in claim 19.	
Therefore, claims 1-2, 4-8 and 10-19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FARID SEYEDVOSOGHI/Examiner, Art Unit 2645